Bradley, J.:
The right of the people to take an appeal in a criminal case is-wholly dependent upon the statute. (People v. Corning, 2 N. Y., 9) It provides tnat an appeal to the Supreme Court may be taken by the people in the following cases and no other. 1. Upon a judgment for the defendant on a demurrer to the indictment. 2. Upon an order of the court arresting the judgment. (Code Crim. Pro., § 518.) The subject of appeals from Courts of Special Sessions is embraced in Code of Criminal Procedure (pt. 5, tit. 3). And it is provided that if on such appeal the judgment be against the defendant, he may appeal •• to the Supreme Court, and that its judgment upon the appeal is final. (Id., §§ 770, 771.) We find no other statute-permitting an appeal from a judgment of the Court of Sessions on ¡ an ■ appeal thereto from a Court of Special Sessions in criminal cases. It seems to follow that the people cannot in such case take an appeal to this court.
The provisions of sections 524, and 526, have application only to cases in whieh appeals may, pursuant to other provisions of the statute, be taken to the Supreme Court, and have no reference to cases arising in Courts of Special Sessions. The appeal should be dismissed.
Smith, P. L, and Haight, <L, concurred.
Appeal dismissed.